*360ON MOTION TO REMAND
PER CURIAM.
Appellant moves the court to remand this case to permit the retaking of the testimony of Miss Mamie Robbins, H. Brathman, Leslie Moses, and of Joseph Noto, the deputy sheriff who signed the return on the citation. This testimony, it appears, though taken upon the trial of the case, was not transcribed.
Appellee objects upon the ground, chiefly, that this testimony, adduced some three years ago, could not be reproduced as it was originally administered because of the fact that it involved dates and incidents which it would be difficult accurately to recall, after the lapse of such a long interval.
It seems to us that the interest of justice will best be subserved by remanding the case for the purpose of having the testimony retaken, and, in considering the effect of it, proper allowance can be made for • the circumstances under which it is re-administered. In the meantime we will retain this appeal, pending the taking of the testimony, for subsequent action when the evidence shall have been filed in the transcript. See Layman, Receiver, v. Sternberg & Stern, 2 Orl. App. 224; In re Pettis, 114 La. 870, 38 So. 590.
For the reasons assigned it is ordered that the parties litigant be relegated to the court a qua for the purpose of taking the testimony of Miss Mamie Robbins, H. Brathman, Leslie Moses, and Joseph Noto, the deputy sheriff who signed the return on the citation, and that such evidence be forwarded to this court in due course. All costs to await the final determination of the cause.
WESTERFIELD, J., MORENO and DUNBAR, Judges ad hoc, participating.